DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/JP2017/002464 filed 25 January 2017. Acknowledgement is made of the Applicant's claim of foreign priority to application JP2016011485 filed 25 January 2016. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner’s Note
Applicant's amendments and arguments filed 24 May 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant’s response, filed 24 May 2021, it is noted that claims 1 and 6 have been amended and no new matter or claims have been added.

Rejoinder
s 6-9 are allowable. Claims 1-4, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 2 March 2020, is hereby withdrawn and claims 1-4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhengyu Feng on 13 August 2021.



Claim 1. (Currently Amended): A method for producing a capsule, comprising steps of: mixing gelatin and a functional substance, wherein the gelatin has a jelly strength of 110 g to 180 g, and wherein the functional substance has a water solubility of 10 g/L or less, and is selected from the group consisting of: a lignan, a catechin, a flavonol, an anthocyanin, an isoflavone, ferulic acid, and ellagic acid

Claim 6. (Currently Amended): A capsule comprising (i) a functional substance and (ii) gelatin crosslinked only by reacting with a carbodiimide crosslinking agent, wherein the functional substance has a water solubility of 10 g/L or less, and is selected from the group consisting of: a lignan, a catechin, a flavonol, an anthocyanin, an isoflavone, ferulic acid, and ellagic acid, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a composition comprising a functional substance and gelatin cross-linked only by reaction with CDI wherein the functional substance is selected from the group consisting of a lignan, a catechin, a flavonol, and anthocyanin, an isoflavone, ferulic acid, and ellagic acid and wherein the gelatin has a jelly strength of 110-180 g. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613